Case: 14-50037      Document: 00513840136         Page: 1    Date Filed: 01/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                           January 18, 2017
                                      No. 14-50037
                                                                             Lyle W. Cayce
                                                                                  Clerk
DONNIKA IVY; BERNARDO GONZALEZ; TYLER DAVIS, as next friend of
Juana Doe, a minor; ERASMO GONZALEZ; ARTHUR PROSPER, IV,

               Plaintiffs - Appellees

v.

COMMISSIONER MICHAEL WILLIAMS, in his official capacity as head of
the Texas Education Agency,

               Defendant - Appellant




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-660


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Pursuant to the judgment of the United States Supreme Court, IT IS
HEREBY ORDERED that the case is DISMISSED AS MOOT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.